Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification is lacking any details regarding how the claimed and disclosed invention is configured to receive a quick release axle and also does not describe the claimed quick release axle. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzo et al. (CN 102139738).

1. Fukuzo et al. teach:
A motorized hub assembly 1 for a bicycle wheel (abstract) comprising: 
a hub shaft 2 extending along a longitudinal axis (also 2) and comprising a longitudinal through cavity (the shaft is hollow, fig 1) configured to receive a quick release axle (applicant has not described how the claimed invention is configured to receive a quick release axle…that said, Fukuzo et al. is being construed as teaching said limitation, see 112 rejection above); 
at least one first bearing 31b having a radially inner ring 31 and arranged radially outside the hub shaft (fig 1); 
a hub body 4A radially external to the hub shaft and mounted rotatably (fig 1), about a rotation axis (2), on the hub shaft through said first bearing (fig 1); 
an electric motor 3 arranged inside the hub body; and 
a routing opening/wiring extraction hole 35 configured for the passage of electrical conductor elements/wiring 34 connected to said electric motor, said routing opening being arranged radially between/among the inner ring of the first bearing and the hub shaft.


15. The motorized hub assembly according to claim 1, comprising a second bearing having an inner ring, said second bearing being arranged radially outside the hub shaft and rotatably coupling said hub shaft with said hub body and being axially opposite the first bearing, said inner ring of the first bearing having a greater diameter than a diameter of the inner ring of the second bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzo et al. in view of Srikanth et al. (DE 102019209254).

2. Fukuzo et al. has been discussed above, re claim 1; but does not teach a support body provided at least at the routing opening and radially interposed between the inner ring of the first bearing and the routing opening; said support body configured to withstand a thrust directed in a radially inner direction exerted by the first bearing and said inner ring of the first bearing resting on said support body.

Srikanth et al. teach that a support body/shell 302 provided at least at the routing opening 110 and radially interposed between the inner ring 116 of the first bearing 420 and the routing opening; said support body configured to withstand a thrust directed in a radially inner direction exerted by the first bearing and said inner ring of the first bearing resting on said support body (the limitation “said support body…resting on said support body” is inherent since the support body is in applicant’s claimed location…otherwise the opening would collapse under pressure of the bearing and electricity would be shut off to the stator, MPEP 2112).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukuzo et al. with a support body provided at least at the routing opening and radially interposed between the inner ring of the first bearing and the routing opening; said support body configured to withstand a thrust directed in a radially inner direction exerted by the first bearing and said inner ring of the first bearing resting on said support body, as taught by Srikanth et al. so as to ensure that electricity arrives to the stator.


3. Fukuzo et al. has been discussed above, re claim 2; but does not teach that said support body extends circumferentially around the entire hub shaft, with said inner ring of the first bearing resting on said support body along the entire circumferential extension of the support body.

Srikanth et al. teach that said support body extends circumferentially around the entire hub shaft 114 (fig 3), with said inner ring of the first bearing resting on said support body along the entire circumferential extension of the support body (fig 3) so the opening would not collapse under pressure of the bearing and ensuring that electricity arrives to the stator.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukuzo et al. so that said support body extends circumferentially around the entire hub shaft, with said inner ring of the first bearing resting on said support body along the entire circumferential extension of the support body, as taught by Srikanth et al. so as to ensure that electricity arrives to the stator.

4. Fukuzo et al. has been discussed above, re claim 2; but does not teach that said support body provides a continuous radially outer support surface for said inner ring of the first bearing.

Srikanth et al. teach that said support body provides a continuous radially outer support surface for said inner ring of the first bearing so the opening would not collapse under pressure of the bearing and ensuring that electricity arrives to the stator.

    PNG
    media_image1.png
    682
    672
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukuzo et al. so that said support body provides a continuous radially outer support surface for said inner ring of the first bearing, as taught by Srikanth et al. so as to ensure that electricity arrives to the stator.

5. Fukuzo et al. has been discussed above, re claim 2; but does not teach with an annular sealing gasket axially outside the first bearing said sealing gasket resting on said support body and being active between said support body and said hub body.

Srikanth et al. teach that an annular sealing gasket (fig below) axially outside the first bearing said sealing gasket resting on said support body and being active between said support body and said hub body (fig below) so the opening would not collapse under pressure of the bearing and ensuring that electricity arrives to the stator.

    PNG
    media_image2.png
    689
    584
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Fukuzo et al. with an annular sealing gasket axially outside the first bearing said sealing gasket resting on said support body and being active between said support body and said hub body, as taught by Srikanth et al. so as to ensure that electricity arrives to the stator.

15. Fukuzo et al. teach:
The motorized hub assembly according to claim 1, comprising a second bearing 30 having an inner ring 30b, said second bearing being arranged radially outside the hub shaft (fig 2) and rotatably coupling said hub shaft with said hub body and being axially opposite the first bearing (fig 2), said inner ring of the first bearing having a greater diameter than a diameter of the inner ring of the second bearing (because the inner ring of the first bearing is just radially outside the support body which is radially outside of the hub shaft while the inner ring of the second bearing is only radially outside of the hub shaft, fig 2).

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2834